IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                             Assigned on Briefs August 2, 2001

CEDRIC FRANKLIN v. TENNESSEE DEPARTMENT OF CORRECTION

                    Appeal from the Chancery Court for Davidson County
                     No. 00-2094-I   Irvin H. Kilcrease, Jr., Chancellor



                   No. M2001-00279-COA-R3-CV - Filed November 8, 2001


A prison disciplinary board found a minimum security prisoner to be guilty of violation of state law.
The prisoner filed a Petition for Writ of Certiorari, claiming that the board had denied him due
process. The trial court dismissed the petition. We affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

BEN H. CANTRELL , P.J., M.S., delivered the opinion of the court, in which WILLIAM B. CAIN , J.,
joined. WILLIAM C. KOCH , JR., J., filed a concurring opinion.

Cedric Franklin, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; Dawn
Jordan, Assistant Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                           I. FIVE BOTTLES IN A BLACK PLASTIC BAG

        This case involves a disciplinary proceeding against Cedric Franklin, a minimum security
prisoner at West Tennessee State Prison in Henning. The events from which the proceeding arose
occurred on April 4, 2000. According to the disciplinary report by Correctional Officer Charles
Ring, the officer was driving down a road on the prison grounds at 7:00 a.m. on that day, and he
noticed a black plastic bag lying on the side of the road. Officer Ring opened the bag, and found it
to contain four plastic bottles of clear liquid and one bottle of amber-colored liquid. The bottles had
a strong smell of alcohol when they were opened. Officer Ring brought the bottles to his lieutenant,
who had him replace the bottles with rocks, and return the bag to where he found it.

       Sergeant Boyd was assigned to watch the bag. He notified Officer Ring by radio that two
prisoners on a tractor pulling a cart had stopped and picked up the bag. The two prisoners were
Cedric Franklin and Robert Brown. The tractor proceeded towards the recycle area, where another
prisoner, Gary Reeves, emerged from the recycle building, and moved towards the tractor. Officer
Ring stopped the tractor and asked Mr. Franklin where the bag was. He said that he didn’t have it,
but Sergeant Boyd located it near the cardboard area. Mr. Franklin then said that Mr. Reeves had
told him to pick the bag up. Franklin, Reeves and Brown were charged with violation of state law,
and placed in segregation pending a disciplinary hearing.

         Mr. Franklin’s disciplinary hearing was conducted on April 25. The hearing summary
indicates that three members of the disciplinary committee were present. The prisoner pled not
guilty. He claimed he didn’t know anything about the bag. Officer Ring and Sergeant Boyd
testified, and Mr. Franklin apparently had the opportunity to question them. A photo of the bottles
was submitted in evidence. The Board found the prisoner to be guilty of violation of state law by
the preponderance of the evidence. As a result of his conviction, Mr. Franklin received ten days
punitive segregation, loss of minimum trusty status, and loss of his job.

        The prisoner appealed his conviction to the Warden, and then to the Commissioner. He
argued in both appeals that there was no proof presented to the Board as to what the substances in
the five bottles actually were; that it was not proven that he himself picked up the bag; that even if
he had, picking up a bag of rocks could not be considered a violation of state law; and finally, that
the disciplinary report did not specify exactly what state law he was alleged to have violated, thus
effectively preventing him from marshaling an effective defense. The Warden and the
Commissioner both affirmed the action of the Disciplinary Board.

       Mr. Franklin then filed a timely Petition for Writ of Certiorari in the Chancery Court of
Davidson County, claiming that he had been denied due process, because of the lack of specificity
in the disciplinary charge against him. The petition named the Warden, the Chairman of the
Disciplinary Committee, and the Department of Correction as respondents. The State filed a Motion
to Dismiss for Failure to State a Claim upon which relief may be granted. See Rule 12.02(6) Tenn.
R. Civ. P.

       Mr. Franklin filed a response, to which he attached a disciplinary report that was prepared
just weeks after he was charged and found guilty, as an example of a document in conformity with
due process requirements. In that report, six inmates were charged with “Conspiracy to Violate State
Law, TCA 39-16-201, the introduction of contraband into a penal facility.”

        On November 13, 2000, the chancery court filed its Memorandum and Order. The court held
that the claim against the individual defendants had to be dismissed because the only proper
respondent under Tenn. Code Ann. § 27-9-104 was the Disciplinary Board itself. The court also
found that under the circumstances of this case, Mr. Franklin did not possess a liberty interest
sufficient to trigger his due process rights, and it accordingly dismissed his petition. This appeal
followed.




                                                 -2-
                               II. CONSTITUTIONAL DUE PROCESS

       The Department of Correction has promulgated detailed procedures to govern disciplinary
procedures in the state’s prisons. These are found in Index #502.01 of the Department’s Manual of
Administrative Policies and Procedures. Index #502.01(V) describes the policy of the Department
in general terms as follows:

       Fair and impartial disciplinary proceedings will be administered against inmates
       charged with disciplinary infractions. The procedures contained herein shall govern
       the disciplinary process. This policy is not intended to create any additional due
       process guarantees for inmates beyond those which are constitutionally required.
       Minor deviations from the procedures set forth below shall not be grounds for
       dismissal of a disciplinary offense unless the inmate is able to show some prejudice
       as a result and the error would have affected the disposition of the case.

       If the Department’s policies do not create any additional due process guarantees, then what
due process is constitutionally required in cases like the present one? The answer is to be found by
studying the opinions of the United States Supreme Court, which is the final judicial authority on
the meaning of the Constitution.

        In Wolff v. McDonnell, 418 U.S. 539, 556 (1974), the Court observed that "[p]rison
disciplinary proceedings are not part of a criminal prosecution, and the full panoply of rights due a
defendant in such proceedings does not apply." The Court reasoned that the need to maintain order
and discipline within prisons required a retraction of many of the rights and privileges that are
available to the ordinary citizen, and concluded that when due process rights are applicable to prison
disciplinary proceedings, those rights cannot be as broad as those exercised in other tribunals.

        The rights that the Woolf court said are necessary to meet due process requirements in the
context of prison disciplinary proceedings are: written notice of the claimed violation at least 24
hours in advance, a limited right to call witnesses and present documentary evidence, an impartial
decision maker, and a written statement of the evidence relied upon, with the reasons stated for the
action taken. 418 U.S. at 563-566.

        In Sandin v. Connor, 515 U.S. 472 (1995), however, the Supreme Court has ruled that even
those limited rights are not mandatory in every disciplinary proceeding that takes place in prison.
Demont Conner, a convicted murderer serving an indeterminate sentence of thirty years to life, was
sentenced to thirty days in disciplinary segregation after being found guilty of resisting an officer's
attempt to perform a body search. Mr. Conner complained that alleged irregularities in the
disciplinary proceedings violated his due process rights.

       The Supreme Court reasoned that the constitutional imperative that no person may be
“deprived of life, liberty or property without due process of law,” is of limited applicability in
prisons, where an inmate’s liberty interest has already been greatly reduced upon because of a valid


                                                 -3-
conviction of crime and resulting imprisonment. The Court held that a liberty interest which entitles
an inmate to limited due process exists in the context of a disciplinary proceeding only when the
sanctions imposed for an alleged infraction subject the inmate to a deprivation or hardship which is
atypical in relation to the ordinary incidents of prison life. 515 U.S. at 486. The Court found that
thirty days in disciplinary segregation was well within the normal circumstances that Mr. Conner
might expect from his lengthy prison term, and that it did not trigger a liberty interest protected by
due process guarantees.

        In the present case, Mr. Franklin was sentenced to ten days punitive segregation. He also lost
his minimum security trusty status and his job. Ten days of segregation is less than the thirty days
served by Mr. Conner, and cannot be considered atypical of the sort of restriction that Mr. Franklin
would be likely to face during the course of his own presumably lengthy sentence.1 Further, there
is no constitutional right to any particular classification or job assignment in prison, as these are
determined by the security requirements and needs of the individual institutions.

        We note that Mr. Franklin argued at one point that his conviction might adversely affect his
chances for parole. The Court addressed a similar argument in Sandin v. Conner, and observed that
parole decisions are based on a myriad of considerations, ruling that “[t]he chance that a finding of
misconduct will alter the balance is simply too attenuated to invoke the procedural guarantees of the
Due Process Clause.” 515 U.S. at 487.

         Mr. Franklin has attached a copy of Taylor v. Rodriguez, 238 F.3d 188 (2d Cir. 2001) to his
reply brief. In that case, a federal appeals court found that a prison disciplinary body had failed to
give an inmate sufficient notice of the charges against him, and therefore that the summary judgment
against the inmate’s 42 U.S.C. § 1983 claim had to be reversed. Mr. Franklin’s implied argument
is that the Disciplinary Board’s failure to cite the state law that he is accused of violating is an
equivalent omission, and that we should accordingly reverse the summary judgment in his case.

        We note, however, that as a result of his “security threat” conviction, Inmate Taylor was
sentenced to an indefinite term of close custody; that he was confined to close custody for almost
five months before his complaint was filed; and that the confinement continued long beyond that.
The appeals court analyzed the punishment imposed upon Mr. Taylor in light of Sandin v. Connor,
supra, and found that because of the duration of his confinement to close custody, Mr. Taylor may
have suffered an atypical and significant hardship that would trigger the due process rights discussed
in Woolf v. O’Donnell, supra. Thus, we do not believe that Taylor v. Rodriguez furnishes grounds
for reversing Mr. Franklin’s ten day sentence.




         1
            The length of Mr. F ranklin’s sentence is not found in the record of this case, but a search of unpublished
Tennessee opinions reveals that in the case of State v. Ce dric Fran klin, No. 02C01-9710-CR-00380 (Tenn. Crim. App.
at Jackson, J uly 29, 199 8), the defen dant was sen tenced to c oncurren t terms of twenty an d thirty-five years up on his
guilty plea to cha rges of aggra vated rob bery and se cond de gree murd er.

                                                            -4-
       In sum, Mr. Franklin is not entitled to a reversal of the trial court’s judgment because of any
alleged violations of his constitutional due process rights.

                                     III. WRIT OF CERTIORARI

        The writ of certiorari is an extraordinary remedy, which is only available in cases where an
inferior tribunal has exceeded its jurisdiction, or has acted illegally, fraudulently or arbitrarily. See
Powell v. Parole Eligibility Review Board, 879 S.W.2d 871 (Tenn. Ct. App.1994); Yokley v. State,
632 S.W.2d 123 (Tenn. Ct. App. 1981). It is thus conceivable that the writ could be granted in
situations where constitutional due process would not apply.

        As the trial court correctly pointed out, however, the scope of review under the common law
writ of certiorari is very narrow. It does not involve an inquiry into the intrinsic correctness of the
decision of the tribunal below, but only into the manner in which the decision is reached. Powell
v. Parole Eligibility Review Board, 879 S.W.2d 871, 873. The writ is not available as a matter of
right, but is granted under unusual or extraordinary circumstances. Clark v. Metro Government of
Nashville, 827 S.W.2d 312, 316 (Tenn. Ct. App.1991). Its grant or denial is within the sound
discretion of the trial court, and will not be reversed on appeal in the absence of abuse of that
discretion. Boyce v. Williams, 389 S.W.2d 272 (Tenn.1965).

       In the present case, Mr. Franklin has alleged several irregularities in the way that the
Disciplinary Board proceeded against him. For example, he complained that the Board never
ordered the liquid in the bottles tested to determine if it was in fact alcoholic. We note that the
familiar rules of evidence do not apply to disciplinary proceedings, but that under the rules for such
proceedings "[t]he board/hearing officer shall consider all evidence which it finds to be reliable,
whether or not such evidence would be admissible in a court of law." Index #502.01(VI)(E)(2)(c)(2).
See also Woodrow Wilson v. South Central Correctional Facility Disciplinary Board, No.
M2000-00303-COA-R3-CV (Tenn. Ct. App. Sept. 28, 2000).

       Perhaps the only real irregularity alleged by Mr. Franklin involved the vagueness of the
charge against him. “Violation of State Law” is the 73rd and final disciplinary offense listed in Index
#502.05(VI)(A). The definition of this catch-all offense reads as follows:

        73. Violation of State Law (VSL)(Class A or B): Any violation of TCA not
        specifically addressed in this policy. The incident report shall cite the state law and
        TCA code.

        It is undisputed that the incident report simply stated that Inmates Franklin, Brown and
Reeves were charged with violation of state law, without any specific citation. Perhaps under the
unusual circumstances of this case, the charging officer was simply at a loss as to how to classify the
violation.




                                                  -5-
        In any event, Mr. Franklin argues that without knowledge of the exact state law he is alleged
to have violated, he was deprived of the opportunity to mount an effective defense. We agree that
greater specificity would have been preferable, and would have more closely complied with the
Disciplinary Procedures mandated by the Department.

        But it appears to us that the general allegation was clear to Mr. Franklin: he was accused of
being involved in some way in a scheme to bring alcoholic beverages into the prison. The
possession, use, or sale of intoxicants are specifically defined as separate disciplinary offenses in the
Rules and Regulations of the Department. Index #502.05(VI) (35), (36), and (37). Mr. Franklin was
able to present a defense, which apparently was that he had nothing to do with any illegal activity,
and was simply guilty of being in the wrong place at the wrong time. The Disciplinary Board chose
not to believe his defense, and found him guilty by the preponderance of the evidence.

       After thoroughly considering the record, we have found nothing to show that the Disciplinary
Board exceeded its jurisdiction, or that it acted illegally, fraudulently or arbitrarily. We therefore
cannot find that the trial court abused its discretion in declining to grant Mr. Franklin the Writ of
Certiorari.

                                                  IV.

       The order of the trial court is affirmed. Remand this cause to the Chancery Court of
Davidson County for further proceedings consistent with this opinion. Tax the costs on appeal to
the appellant, Cedric Franklin.




                                                _________________________________________
                                                BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                  -6-